Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (Patent No.: US 10304852).

    PNG
    media_image1.png
    704
    975
    media_image1.png
    Greyscale


a semiconductor substrate (8) including a first region and a second region, a control a circuit (710, col. 10, lines 32-45) provided on the semiconductor substrate in the first region ([FR], FIG. 53 [as shown above]) and the second region [SR]; 
a source line layer (10, col. 12, lines 50-67) above the control circuit (710) in the first region and the second region; 
a first insulating layer (bottommost layer 132, col. 50, lines 30-40) above the source line (6) in the first region [FR] and the second region [SR]; 
a first conductive layer (bottommost layer 146) on the first insulating layer in the first region and the second region; 
a stack of body (232, 246) including a plurality of second insulating layers (232) and a plurality of second conductive layers (246) alternately stacked in a first direction (vertical) above the first conductive layer (146) in the first region [FR] and not in the second region [SR];
a plurality of pillars (55/6/63/62 of FIG. 11D = dark vertical column of FIG. 53) extending in the first direction (vertical direction) through the stacked body, the first conductive layer (146), and the first insulating layer (132) ends of the plurality of pillars being provided within the source line layer (10); and
a through-contact (488) extending in the first direction through (pass thru vertically) the source line layer (10), the first insulating layer (132), and the first conductive layer (146) in the second region [SR] and not in the first region [FR], control circuit (710), and electrically insulated from the source line layer (10), 
wherein a carrier density of the source line layer in the first region is higher than a carrier density of the source line layer in the second region (note that the source line 10 is occupied more space in first region [FR] via the second region [SR]).
Re claim 2, Cui, FIG. 11D teaches the semiconductor memory according to claim 1, wherein 
each of the plurality of pillars (55/6/63/62) includes a first insulator (62, col. 24, lines 34-48) extending in a stack direction of the second insulating layers (232) and the second conductive layers (246), and a first semiconductor (60) covering bottom and side surfaces of the first insulator (132), and 
the source line layer (10) is in contact with the first semiconductor (60) of each of the pillars on the side surface of each of the pillars.
Re claim 3, Cui, FIG. 11D teaches the semiconductor memory according to claim 1, further comprising: 
an insulating wall (52) extending through the stacked body (232/246) the first conductive layer (146), and the first insulating layer (132) in the first region [FR], the insulating wall (52) also extending in a surface direction of the semiconductor substrate (8), and a bottom end of the insulating wall (52) being located in the source line layer (10) in the first direction.
Re claim 11, Cui, FIG. 53 teaches a semiconductor memory comprising:
a semiconductor substrate (8) including a first region and a second region; 
a source line layer (10) above the semiconductor substrate in the first region [FR] and the second region [SR];
an insulating layer (132) above the source line layer in the first region and the second region; 
a select gate line layer (146, col. 52, lines 15-25) on the insulating layer in the first region and the second region; 
a plurality of word line layers (246, col. 52, lines 3-10) provided above the select gate line layer (146) in the first region [FR], and not in the second region [SR]; 
a plurality of pillars (55/6/63/62 of FIG. 11D = dark vertical column of FIG. 53) extending in a first direction through the word line layers (246), the select gate line layer (146), and the insulating layer (132) in the first region [FR], ends of the plurality of the pillars being provided within the source line layer (10); and 
a through-contact (488) extending in the first direction through (passing thru) the source line layer (10), the insulating layer (132), and the select gate line layer (146) in the second region [SR] and not in the first region [FR], the through-contact being electrically connected to a control circuit (710) on the substrate and electrically insulated from the source line layer (10), 
wherein a carrier density of the source line layer in the first region is higher than a carrier density of the source line layer in the second region (note that the source line 10 is occupied more space in first region [FR] via the second region [SR]).
Re claim 12, Cui, FIG. 11D teaches the semiconductor memory according to claim 11, wherein 
each of the plurality of pillars (55/6/63/62) includes a first insulator (62) extending in the first direction and a first semiconductor (60) covering bottom and side surfaces of the first insulator, and 
the source line layer (10) is in contact with the first semiconductor (60) of each of the pillars on the side surface of each of the pillars.
Re claim 13, Cui, FIG. 11D teaches the semiconductor memory according to claim 11, further comprising: 
an insulating wall (52) extending through the word line layers (246), the select gate line layer (146), and the insulating layer in the first region, the insulating wall also extending in a surface direction of the semiconductor substrate, and a bottom end of the insulating wall (52) being located in the source line layer (60) in the first direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9 and 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui.
Re claims 7, 9 and 17, 19, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include wherein the source line layer in the second region contains germanium (claim 7/17); and wherein the source line layer contains nitrogen or oxygen (claim 9/19) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in vie of Choi (Patent No.: US 9716099).
	Cui teaches all the limitation of claim 1.
Cui fails to teach the limitation of claim 8/18.
Choi teaches wherein the source line layer contains carbon (ESS layer of SL, col. 3, lines 55-65).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the electrical connectivity of the three-dimensional semiconductor memory device as taught by Choi. 
Claim(s) 6, 16, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Fukuzumi (Patent No.: US 9431419).
Cui teaches all the limitation of claims 1/11.
Cui fails to teach the limitation of claims 6/10/16/20.
Fukuzumi teaches wherein the source line layer in the first region contains phosphorus (“phosphorus-doped polysilicon is used as the first source layer SL1”, FIG. 4B, col. 6, lines 33-36) (claim 6/16).
wherein the source line layer contains boron (col. 2, lines 42-50) (claim 10/20).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the electron mobility in the source lines as taught by Fukuzumi. 
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are moot due to new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY TRAN/Primary Examiner, Art Unit 2894